DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 16/641,184 application filed February 21, 2020.  Claims 1-9 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted February 21, 2020 and August 6, 2020 are noted.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS are being considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (JP 2004-029513 A).
Regarding Claims 1-3, Yoshida discloses an engine cover member mounting structure (see paragraph [0001]) including an engine body (4), a peripheral member (3) arranged on an outer wall of engine body (4), a cover member (1) arranged between the outer wall and the peripheral member (3), and a harness (2) routed between the outer 
Regarding Claim 4, Yoshida discloses that a groove (area formed between part (12) and engine surface (4)) is formed in the surface of the cover member facing the outer wall, and the groove receives the harness (see Figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as applied to Claim 1 herein, in view of Sato (JP 2001020752 A).
Regarding Claims 5 and 6, Yoshida discloses the invention substantially as claimed, but does not teach that a support is provided with a guide mechanism that allows 
However, Sato discloses an engine auxiliary equipment mounting structure, and is particularly suitable for auxiliary equipment arranged on the vehicle body front side of an engine body (1).  Sato discloses that a peripheral member (accessory (2)) is attached to the outer wall of the engine body via a support ((4), (5)), wherein support ((4), (5)) is provided with a guide mechanism (combination of support ((4), (5)) and elongated mounting holes ((6), (8)) that allows the peripheral member to move toward the engine body when a load is inputted to the peripheral member in a direction toward the engine body (see paragraph [0014]).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the engine mounting structure of Yoshida by providing a support as described in Sato in order to absorb any impact forces experience by the vehicle during a crash to better suppress movement of the engine body to prevent further damage thereto (see Sato, paragraph [0019]).  
Regarding Claim 7.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as applied to Claim 1 herein, in view of O’Donnell et al. (U.S. Patent No. 9,551,366 “O’Donnell”).
Regarding Claim 8, Yoshida discloses the invention substantially as claimed, including that a connector portion (20) is formed on at least one end of the harness (2) for connection to a different member (see paragraph [0019]), but is silent concerning that connector portion being positioned outside the cover member.
However, Examiner submits that a harness with a connector on an external end is inherently known in the art, as such a harness inherently connects to some other component that is external to the cover.  O’Donnell is cited as evidence that an engine is provided with an accessory housing, wherein various harnesses extend from inside the housing to external engine connections to power various components (see Abstract and Figure 5).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the engine mounting structure of Yoshida by providing the harness with a connector at an external end of the harness as is well-known in the art as evidenced by Sato in order to provide power to external engine devices. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Sato and further in view of O’Donnell.
Regarding Claim 9, Yoshida discloses the invention substantially as claimed, including an engine cover member mounting structure (see paragraph [0001]) including an engine body (4), an accessory (3) arranged on an outer wall of engine body (4), a cover member (1) arranged between the outer wall and the accessory (3), and a harness 
However, Sato discloses that a peripheral member (accessory (2)) is attached to the outer wall of the engine body via a support ((4), (5)), wherein support ((4), (5)) is provided with a guide mechanism (combination of support ((4), (5)) and elongated mounting holes ((6), (8)) that allows the peripheral member to move toward the engine body when a load is inputted to the peripheral member in a direction toward the engine body (see paragraph [0014]).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the engine mounting structure of Yoshida by providing a support as described in Sato in order to absorb any impact forces experience by the vehicle during a crash to better suppress movement of the engine body to prevent further damage thereto (see Sato, paragraph [0019]).  
Furthermore, Examiner submits that a harness with a connector on an external end is inherently known in the art, as such a harness inherently connects to some other 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the engine mounting structure of Yoshida by providing the harness with a connector at an external end of the harness as is well-known in the art as evidenced by Sato in order to provide power to external engine devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant engine cover mounting assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT MOUBRY/Primary Examiner, Art Unit 3747